By the Court,

Savage, Ch. J.
The taxing officer properly rejected those charges. The payment of the money into court was an admission of the plaintiff’s demand to that amount. The plaintiff, therefore, had a good cause of action until the payment of the money, and until then the defendant had no defence. The defendant is entitled only to the costs incurred in the defence subsequent to the payment of the money into court. (2 Barnes, 230. 1 T. R. 629. id 710. 8 T. R. 408.) The motion, therefore, is denied.